EXHIBIT 32
                                 Emilia White


                                                                   Page 1

1
2    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
3
     - - - - - - - - - - - - - - - - - - - -x
4
     NATIONAL ASSOCIATION FOR THE
5    ADVANCEMENT OF COLORED PEOPLE,
     SPRING VALLEY BRANCH; JULIO
6    CLERVEAUX; CHEVON DOS REIS; ERIC
     GOODWIN; JOSE VITELIO GREGORIO;
7    DOROTHY MILLER; HILLARY MOREAU;
     and WASHINGTON SANCHEZ,
8
                              Plaintiffs,
9                                                      17 Civ. 8943
              -against-
10
     EAST RAMAPO CENTRAL SCHOOL
11   DISTRICT and MARYELLEN ELIA, IN HER
     CAPACITY AS THE COMMISSIONER OF
12   EDUCATION OF THE STATE OF NEW
     YORK,
13
                            Defendants.
14
     - - - - - - - - - - - - - - - - - - - -x
15
                         January 28, 2019
16                       9:11 a.m.
17               Deposition of EMILIA WHITE,
18   taken by Defendant, pursuant to Notice,
19   held at the offices of Morgan Lewis
20   Bockius LLP, 101 Park Avenue, New York,
21   New York, before Sharon Pearce, a
22   Registered Merit Reporter, Certified
23   Realtime Reporter, and Notary Public of
24   the State of New York.
25               *     *     *

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                      Page 4

1                            WHITE
2    E M I L I A           W H I T E,
3                having first been duly sworn by
4                 Sharon Pearce, the Notary Public,
5                 was examined and testified as
6                 follows:
7    EXAMINATION
8    BY MS. KOLLM:
9        Q.         Good morning, Emilia.
10       A.         Good morning.
11       Q.         My name is Clara Kollm, and I
12   represent the East Ramapo Central School
13   District in this litigation.
14                  Will you please state your full
15   name for the record.
16       A.         My name is Emilia White.
17       Q.         Okay.        Do you understand that
18   you are here today pursuant to a subpoena?
19       A.         Yes.
20       Q.         Are you represented by counsel
21   today?
22       A.         Yes.
23       Q.         Is that your lawyer sitting next
24   to you?
25       A.         Yes.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 42

1                            WHITE
2    that, because I don't want people to say
3    I'm anti-Semite, as I've been called
4    before, but they all wear yamakas; they
5    all wear the same overcoat.                       It's, like,
6    it's their religion.                 That's how they
7    dress.      So you can -- you can tell this
8    person is Jewish.
9        Q.         Okay.        So you can tell that they
10   are Jewish because of outward signs of
11   their religion, like a yamaka; is that
12   right?
13                  MS. BARBIERI:              Objection.
14       A.         How they're dressed.
15       Q.         How they're dressed.
16       A.         Yes.
17                  MS. BARBIERI:              Objection.
18       Q.         Okay.        So would you please state
19   your race for the record.
20       A.         I'm Haitian.
21       Q.         Haitian.
22                  Do you currently live --
23       A.         Or should I say Haitian
24   American?
25       Q.         Whatever you prefer.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 56

1                            WHITE
2        A.         A trustee is what it is.                       You --
3    the constituents trust you to make
4    decisions on their behalf.                      You safeguard
5    the assets of the -- of the village, of
6    the taxpayers.
7        Q.         So this is a trustee of Spring
8    Valley; is that right?
9        A.         Yes.
10       Q.         How many trustees of Spring
11   Valley are there at any given time?
12       A.         Four trustees.
13       Q.         Four trustees.
14                  And a trustee, is that an
15   elected position?
16       A.         Yes.       Well, they can be
17   appointed.
18       Q.         Were you elected to be trustee?
19       A.         Yes.
20       Q.         How long was your term as
21   trustee?
22       A.         Four years.
23       Q.         Four years.
24                  So when were you elected to be a
25   trustee?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 57

1                            WHITE
2        A.         In 2013.
3        Q.         2013.
4                   And you served one term as
5    trustee?
6        A.         Yes.
7        Q.         Did you ever hold any other
8    elected office in the district?
9        A.         No.
10       Q.         Did you ever run for any other
11   elected office?
12       A.         Yes.
13       Q.         Which other elected positions
14   did you run for?
15       A.         In 2011, I ran for Town Council
16   for the Town of Ramapo.
17       Q.         Town of Ramapo?
18                  And you were unsuccessful?
19       A.         Correct.
20       Q.         Who was your opponent in that
21   race?
22       A.         I believe it was -- I believe
23   Brendel Logan.            I'm not 100 percent sure.
24       Q.         Okay.        Did you run for any other
25   elected office besides the school board of

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 61

1                            WHITE
2                   And then do you see your name?
3        A.         Yes.
4        Q.         Do you remember this
5    December 10, 2009, meeting?
6        A.         Not really.
7        Q.         Does reading this document
8    refresh your recollection about the
9    December 10, 2009, meeting?
10       A.         No.
11       Q.         Can you tell me what East Ramapo
12   Stakeholders is?
13       A.         It's -- it's a group of people
14   that -- parents or concerned citizens who
15   got together to advocate for education in
16   our district.
17       Q.         Is East Ramapo Stakeholders
18   different from the group you talked about
19   earlier?       I think it was called Strong
20   East Ramapo.
21       A.         I think the name is different.
22   I don't think the purpose is different.
23       Q.         Are there similar people
24   involved in both organizations?
25       A.         Yes.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 62

1                            WHITE
2        Q.         Would it be fair to say that
3    Strong East Ramapo was an outgrowth of
4    East Ramapo Stakeholders?
5        A.         Possibly.
6        Q.         Do you know who would have
7    written the meeting minutes for the East
8    Ramapo Stakeholders in general?
9        A.         I can assume it might have been
10   my husband.          I can assume.              I'm assuming
11   that's him.          But I'm not sure.                 I can't
12   tell you 100 percent who wrote the
13   minutes.
14       Q.         Why do you assume your husband
15   wrote the minutes?
16       A.         Because he's involved in a lot
17   of the meetings, and a lot of times, he
18   writes things.            So I assume it's him.                      But
19   I don't know.
20       Q.         And in the first bullet, it
21   looks like your husband chaired this
22   meeting; is that right?
23                  MS. BARBIERI:              Objection.            This
24       document speaks for itself.
25       A.         That's what it says on the

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 79

1                            WHITE
2    there, you don't need to be asked for ID.
3        Q.         So new voters are more likely to
4    be asked for an ID, because their
5    signature would not be in the book; is
6    that right?
7        A.         Right.
8        Q.         Okay.
9        A.         First-time voters.
10       Q.         First-time voters are more
11   likely to be asked for an ID.
12       A.         Yes.
13       Q.         And -- okay.              Were there any
14   other incidents that you reported to a
15   poll captain that you wanted to discuss?
16       A.         I report things a lot.                      So I
17   don't remember right now.                     I can't
18   remember most of them.
19       Q.         If you remember another one,
20   please let me know.
21                  Are you aware of any of the
22   incidents that you reported to a poll
23   captain being elevated to the district
24   administration or the school board?
25       A.         No.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 80

1                            WHITE
2        Q.         When you reported an incident to
3    a poll captain, what would generally
4    happen?
5        A.         What would really happen?                        What
6    would happen?           Sometimes the captain would
7    try to help the person, you know,
8    especially if I tell the person, wait,
9    she's going to help you.                      And they would,
10   you know, try, because if they don't, I
11   would call the -- you know, try to call
12   the district, the chairperson or
13   something.         So --
14       Q.         Somebody above the poll captain.
15       A.         Yeah.        So usually, you know, the
16   person might try to help.                      But I've seen
17   people come out of the polling places with
18   tears in their eyes after they're trying
19   to vote.       It reminds me of the 1950s, 30s,
20   40s, 50s, when people were being
21   mistreated, especially when people wanted
22   to vote, you know, in the 1920s, 30s, 40s,
23   what -- it motivates you when you can come
24   out and cast your vote.                   You feel like you
25   have been empowered.                 So when they come

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                       Emilia White


                                                                       Page 81

1                               WHITE
2    out, they're crying, you just feel
3    terrible.           And I would say, no, don't go.
4    Just stay here.                Somebody is going to help
5    you.        I would, you know, go outside, leave
6    and go outside.                And some polling places,
7    if you left then they tell you you can't
8    go back in.             You have to have another
9    certificate.
10          Q.         As a poll watcher?
11          A.         Yes.
12          Q.         So take one step back.
13                     As a poll watcher, do you need a
14   certificate?
15          A.         Yes.
16          Q.         Where do you get the
17   certificate?
18          A.         Well, normally, before -- I
19   believe before 2008, you could get poll
20   certificates from the clerk.                          The clerk
21   would give -- would give the candidates
22   the poll certificates.                      The candidates
23   would give the certificates to the people
24   that were going to poll watch.                            But after
25   2008, you have to get it directly from the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                 Emilia White


                                                                 Page 82

1                         WHITE
2    clerk of the school district.                     And to get
3    it from the clerk, you have to -- that's
4    what I went through -- you have to go
5    between a certain time before school
6    closes, before they close the doors, to
7    get the certificate from the clerk, and
8    you have to promise you're going to be
9    there from this time to this time, which
10   makes no sense, because what if you just
11   want to stay for an hour or three hours
12   and you're not sure?              You should be able
13   to have a certificate.                You can't have --
14   you can't write down exactly when you're
15   going to start, when you're going to end.
16   It's poll watching.             So it was made very
17   difficult for people -- poll watchers to
18   even poll watch, because it was so
19   restrictive, you know.                So it was more
20   like we were working for the -- we were
21   being fought by the people that works for
22   the district.        Whenever it's time to vote,
23   there was a struggle.               You know, we want
24   to just poll watch, but we get all kinds
25   of difficulties from the -- from the

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 83

1                            WHITE
2    school representative.
3        Q.         So the rules for poll watchers
4    after 2008, they were applicable to all
5    poll watchers; right?
6        A.         Yeah.
7        Q.         Okay.
8        A.         For the district, because for
9    the, you know -- for poll watchers for
10   regular elections, in the district you get
11   the certificates from the candidates.                                And
12   you don't have to write down the time
13   you're go in to be there.                     You get a blank
14   certificate.          You write down the time and
15   you sign it.
16       Q.         So it's different for school
17   board elections.
18       A.         Yes.
19       Q.         Have you ever been prevented
20   from poll watching?
21       A.         People have tried, but I've poll
22   watched.
23       Q.         What do you mean by people have
24   tried?
25       A.         They say, "You can't be here.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 84

1                            WHITE
2    You can't -- you know, you can't come
3    here.     No."       And then I would say, "I am a
4    poll watcher, I have a certificate, and I
5    have the right to be here."                       Then they
6    would say, "Okay.               Then you can sit
7    there."      And I say, "No.                  If I sit there,
8    then I won't be able to see anything.                                So
9    I can stay here as long as I'm not in the
10   way."     So I would stay.                Then they would,
11   you know --
12       Q.         Then they would leave you alone
13   and let you poll watch?
14       A.         Yeah.        Let me -- let me watch.
15   Because that's all you do.                      You don't do
16   anything.        You don't touch the paper.                          You
17   don't touch paper.               You don't do anything.
18   You just want to make sure that things are
19   running smoothly.
20       Q.         About how many poll watchers
21   would be at a polling place at any given
22   time?
23       A.         I don't know.              I've seen two,
24   maybe three at a time.
25       Q.         Can you name anyone who was a

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 85

1                            WHITE
2    poll watcher with you?
3        A.         Not exactly with me, but there
4    were people that poll watch, while I poll
5    watched in different poll watching places.
6    So -- yeah.          But a lot of people have poll
7    watched, you know, including Tony Luciano,
8    Michael Miller, I believe Curtis Whitehead
9    has, Steven White.
10       Q.         So earlier, you said that if you
11   didn't go to the captain about an
12   incident, you could call somebody above
13   the captain; is that right?
14       A.         Well, if the person didn't do
15   anything, then I would call the school --
16   the clerk.
17       Q.         So approximately how many times
18   did you call the clerk about an incident
19   while you were poll watching?
20       A.         A few times.              I don't remember
21   how many times.
22       Q.         Less than five?
23       A.         Yeah.
24       Q.         Okay.        And what would happen
25   when you called the district clerk?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 86

1                            WHITE
2        A.         I don't know.              They would talk
3    to the captains.              I don't know.
4        Q.         So you would just report the
5    incident, and then the clerk would
6    presumably do something about it.
7        A.         Yeah.
8                   MS. BARBIERI:              Objection.
9        Q.         Did you see what happened at the
10   polling place after your call?
11       A.         No.      What do you mean what
12   happened?
13       Q.         Was the incident that you were
14   calling about resolved after you called
15   the clerk?
16       A.         I don't know.              I don't know.              If
17   I called about someone who couldn't vote,
18   who was asked to go back and forth, and
19   the person leaves or the person is trying
20   to leave, I would say, you know, let me
21   call.     And I don't know what happened
22   after that.          As I said, you can't be on
23   the phone, so you have to go outside and
24   make a report and come back inside.                             So
25   you can't --

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 87

1                            WHITE
2        Q.         So let's talk about your school
3    board candidacy in 2009.
4                   Do you remember -- or did you
5    run as part of the slate?
6        A.         Yes.
7        Q.         Do you remember who else was on
8    your slate?
9        A.         You asked me that already.
10       Q.         Do you remember now?                    I don't
11   know if you remembered previously.
12       A.         It was --
13       Q.         Oh, did you say --
14       A.         Myself --
15       Q.         -- it was Peggy Hatton and --
16       A.         -- and Tony Luciano.
17       Q.         Does the name Leonardo Vera --
18       A.         I'm sorry.
19       Q.         Is that right?
20       A.         Leonardo Vera.                 Leonardo Vera.
21   Oh, my God.          It's, like -- okay.
22       Q.         Here.        Maybe this will help.
23   I'll give you what will be marked as
24   Emilia White Exhibit 2.
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 88

1                            WHITE
2                   (Emilia White Exhibit 2,
3        Official results of the May 2009
4        election, was hereby marked for
5        identification, as of this date.)
6        A.         It's, like, Leonardo --
7        Q.         Okay.        So Emilia White Exhibit 2
8    is the official results of the May 2009
9    election.
10                  And on the right-hand side, you
11   can see that there are three seats for the
12   school board that are being -- that are
13   vacant, that is, a candidate can run for.
14                  So the candidates in 2009 were
15   Morris Kohn, Leonardo Vera, Carolyn
16   Watson, Margaret Hatton, Eliyahu Solomon,
17   Emilia White, and Richard Stone.
18                  Does that refresh your
19   recollection about who was --
20       A.         Yes.
21       Q.         -- part of your slate?
22       A.         Yes.
23       Q.         Okay.        So who was part of your
24   slate?
25       A.         It was Peggy Hatton and Leonardo

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 89

1                            WHITE
2    Vera.
3        Q.         Okay.        And how did you come to
4    be on a slate with Leonardo Vera and Peggy
5    Hatton?
6        A.         How did I come to be on a slate?
7    Well, we showed interest in running,
8    and -- and I think they had a vote that
9    was a vote from I think the stakeholders
10   or -- I think the stakeholders.                          That was
11   from the stakeholders.
12       Q.         When you say "the stakeholders,"
13   are you referring to the East Ramapo
14   Stakeholder group?
15       A.         Yes.       I think that's the same
16   group that had meetings in trying to
17   recruit people interested in voting, in
18   running, and I showed an interest, and I
19   think they voted for us to run.
20       Q.         Is Margaret Hatton the same
21   person as Peggy Hatton?
22       A.         Yes.
23       Q.         Okay.        And what skin color is
24   Leonardo Vera?
25       A.         He's Latino American.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 90

1                            WHITE
2        Q.         And what is the skin color of
3    the other candidates?                  So starting on the
4    left.     We'll just go from the left to
5    right.
6                   So Morris Kohn?
7        A.         Mr. Kohn, I believe, is --
8    they're all -- they're all white.
9        Q.         So Mr. Kohn, Carolyn Watson,
10   Eliyahu Solomon, and Richard Stone are all
11   white.
12       A.         I believe so.
13       Q.         Okay.        So you mentioned that the
14   East Ramapo Stakeholders would recruit
15   candidates.
16                  Can you describe that recruiting
17   process.
18       A.         They would have meetings, and
19   they would ask for people to fill out -- I
20   believe fill out a questionnaire, and then
21   they would be asked to give the reason why
22   they would run for school board and what
23   would they do, you know, how would they
24   help better the school, the education of
25   the children.           And then if people felt

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 158

1                            WHITE
2    shouldn't I email address be in it?
3        Q.         I would think so.                  Maybe it came
4    from another file in your computer.                             I
5    don't know.          But this came from your
6    custodial file.
7        A.         I don't know.
8        Q.         So it was in your possession.
9        A.         I cannot answer that question.
10                  MS. BARBIERI:              It may not have
11       come from her inbox.
12       Q.         It may not have come from your
13   inbox.      That is correct.
14       A.         I don't know.              I don't have
15   this.     I don't know anything about this.
16       Q.         Okay.        So you've never seen this
17   before.
18       A.         I do not remember seeing this.
19                  (Emilia White Exhibit 6, An
20       email chain dated March 2, 2012, was
21       hereby marked for identification, as
22       of this date.)
23       Q.         So Exhibit 6, if you turn to the
24   first full page of text, is an email from
25   happykcc@hotmail.com to firgodj@aol.com.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 179

1                            WHITE
2        A.         Because those who send their
3    children to Catholic schools, they're not
4    on the board.           They're not -- they're not
5    there to make sure our children get an
6    education.         The people that are on the
7    board are the people responsible for the
8    education of the children.
9        Q.         The next paragraph says, "For
10   the past three years, I have been speaking
11   with students, parents, teachers, and
12   concerned individuals in our community and
13   beyond.      Everyone feels disenfranchised
14   and beaten by the system and the board
15   members who control (dominate the board)."
16                  Can you give me any examples by
17   name of students with whom you spoke?
18       A.         I'm not going to give you
19   examples of students of whom I spoke.                                I
20   spoke with students and parents and
21   teachers.        That's something that I -- that
22   people come to me and can me questions.
23   I'm not going to give you their names and
24   tell you this is who I spoke with.                            And
25   that was -- that was many, many, many,

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 180

1                            WHITE
2    many people that I spoke with.
3        Q.         Can you give me examples --
4        A.         Upset.         People that are upset.
5        Q.         Can you give me examples by name
6    of students with whom you spoke?
7        A.         Of students, no.
8        Q.         Can you give me examples by name
9    of parents with whom you spoke?
10       A.         The people that the parents that
11   goes to the schools thousands of students.
12   There are thousands of public school
13   children.        I spoke to some of their
14   parents and some of the students.
15       Q.         Can you --
16       A.         Some have graduated from --
17   since -- since they spoke.                      Some have not.
18   Some are not.
19       Q.         Are you finished?
20       A.         I can't remember their names
21   right now.
22       Q.         Okay.        So you can't name any
23   parents with whom you spoke that --
24       A.         Besides the parents that I --
25   that are on the list, on the list that you

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 181

1                            WHITE
2    showed me before, the people on the
3    mailing list --
4        Q.         Are you referring to an exhibit
5    we looked at?
6        A.         All the people on Exhibit 1,
7    whether they are -- they were parents or
8    concerned citizens, felt that we are
9    disenfranchised.
10       Q.         So you remember having
11   conversations with all or some of the
12   persons --
13       A.         Many of them.
14       Q.         Can you please let me finish my
15   question before you answer.
16       A.         Please finish.
17       Q.         So do you remember having
18   conversations with all or some of the
19   persons listed as present at the meeting
20   on Exhibit 1?
21       A.         I remember having conversations
22   with a lot of them.
23       Q.         Can you identify which persons
24   you're referring to?
25       A.         Dr. Susan Gordon, Peggy Hatton,

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 182

1                            WHITE
2    myself, Curtis Whitehead, Tony Luciano,
3    Michael Miller.
4        Q.         So you spoke --
5        A.         I said Peggy Hatton.
6        Q.         Were you --
7        A.         Those were some.
8        Q.         Were you referring to any
9    particular conversations you had with
10   these parents in your letter of Exhibit 6?
11       A.         Say that again.
12       Q.         In Exhibit 6, you say that you,
13   in speaking with parents, and you just
14   testified that some of those parents are
15   identified on Exhibit 1.
16                  And my question is whether you
17   have a specific memory about any of the
18   conversations you had with those parents
19   that you used when writing this letter.
20       A.         I didn't -- the parents -- the
21   people that I -- they're not all parents,
22   you know.        They're concerned citizens, not
23   all parents.          And it's -- the reason why
24   they are on this list or they get involved
25   is because they are concerned about what's

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 183

1                            WHITE
2    going on in the district, the lack of
3    education the kids were getting.                           So the
4    mere fact that they are there, it proves
5    that they care, and they want change.                                 And
6    we talk about what's going on in the
7    school.      We are upset about the lack of
8    education.         We feel that the kids are
9    being neglected.
10       Q.         Sitting here today, can you
11   identify by name any of the teachers with
12   whom you spoke --
13       A.         No.
14       Q.         -- that you referenced in your
15   letter?
16       A.         No.
17       Q.         So the next paragraph starts by
18   saying, "Accommodations are made for white
19   voters but not for black voters."
20                  So is it your -- when you wrote
21   this letter, what did you mean by that?
22       A.         It's exactly what it says.                            The
23   following practices are discriminatory,
24   because they either make it easier for
25   white voters or more difficult for voters

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                    Page 193

1                            WHITE
2    help them.
3        Q.         Did you ever observe a poll
4    worker being unhelpful to voters of color?
5        A.         Yes.
6        Q.         Can you give me an example?
7        A.         I don't have an example, because
8    I don't really remember.                      You're asking me
9    to give you an example of everything,
10   which -- this is really -- I think this is
11   ridiculous.          I wrote a letter to the
12   NAACP, voicing my concerns about the lack
13   of education or the issues in the school
14   district.        And I get -- I come here.                           I
15   spend hours.          And you're grilling me as if
16   I committed a crime.                 So I really think
17   this is unfair.             And this is what I'm
18   talking about disenfranchisement.                           If
19   anybody write a letter or open their
20   mouths of what's going on, and they get
21   treated like this, people are not coming
22   out to complain about anything.                          Me?         This
23   won't stop me.            I will write another
24   letter.      I'll write ten letters.                       But this
25   is -- this is what I'm talking about.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                    Emilia White


                                                                   Page 194

1                            WHITE
2        Q.         You're saying that this
3    deposition is discriminatory?
4        A.         It's ridiculous that you're
5    grilling me about something -- a letter I
6    wrote.      I am not part of this lawsuit.
7        Q.         This letter was filed in this
8    litigation.          You see the top part?
9        A.         It doesn't matter.                  I'm just
10   telling you.          You're asking me to read
11   every bullet point, every -- and you're
12   asking me the same questions multiple
13   times.      You know, and all I did was write
14   a letter.
15       Q.         So you're saying this -- when
16   you said this is ridiculous, what are you
17   referring to?
18       A.         I'm referring to the type of
19   questions you are asking me and how you're
20   asking me the same questions over and
21   over.     And I don't know what answers you
22   want from me.           When I answer to the best
23   of my ability, you still ask me the same
24   questions again.              So -- but all I did was
25   write a letter, you know, and I'm getting

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Emilia White


                                                                  Page 246

1
2                        I N D E X
3
     WITNESS                       EXAMINATION BY                        PAGE
4
     EMILIA WHITE                  MS. KOLLM                             4
5
6
7
                    E X H I B I T S
8
     WHITE                   DESCRIPTION                                 PAGE
9
     Exhibit 1               East Ramapo Stakeholders                    60
10                           Minutes of Meeting of
                             December 10, 2009
11
     Exhibit 2               Official results of the                     88
12                           May 2009 election
13   Exhibit 3               East Ramapo Stakeholders                    102
                             Minutes of Meeting of
14                           March 2, 2010
15   Exhibit 4               An email dated                              143
                             April 23, 2013
16
     Exhibit 5               An email chain dated                        155
17                           May 11, 2013
18   Exhibit 6               An email chain dated                        158
                             March 2, 2012
19
20
21
22
23
24
25

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
